Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY PACK AND METHOD FOR CHARGING AND COOLING THE BATTERY PACK USING AN EXTERNAL COOLING DEVICE

Examiner: Adam Arciero	SN: 16/891,967	Art Unit: 1727          November 26, 2022

DETAILED ACTION
Applicant’s response filed on August 25,2022 has been received. Claims 9-18 are currently pending. Claims 9 and 11 have been amended. Claim 18 has been newly added. Claims 1-8 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(b) on claim 11 has been withdrawn because Applicant has amended the claim. The claim rejection on claim 12 stands.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fast DC charging” in claim 12 is a relative term which renders the claim indefinite. The terms “fast DC charging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner will construe any DC charging to read on the claimed fast charging.

Claim Rejections - 35 USC § 102
The claim rejection under 35 USC 102(a)(1) as being anticipated by Kimishima on claims 9 and 12-13 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 USC 103(a) as being unpatentable over Kimishima, Hiratsuka and Kristen on claim 10 is withdrawn because Applicant has amended the independent claim.

The claim rejection under 35 USC 103(a) as being unpatentable over Kimishima, Hiratsuka, Kristen and Schroder on claims 11 and 16 are withdrawn because Applicant has amended the independent claim.

The claim rejection under 35 USC 103(a) as being unpatentable over Kimishima, Hiratsuka, Kreiner and Choi on claim 15 is withdrawn because Applicant has amended the independent claim.

The claim rejection under 35 USC 103(a) as being unpatentable over Kimishima, Hiratsuka, Kristen, Schroder and Leiosneon claim 17 is withdrawn because Applicant has amended the independent claim.


Claims 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) and Peng et al. (CN 109204064 A).
As to Claims 9 and 12, Kimishima et al. discloses a method for quick charging a battery pack in a vehicle, comprising: connecting an external DC charging device (a first interface) with a battery pack (part of the second interface); wherein the battery pack further comprises as part of the second interface, a cooling interface to receive a coolant from a heat exchanger (external cooling device) (Abstract and paragraph [0052]). Kimishima et al. discloses wherein the battery pack is cooled when charging by circulating coolant in a cooling circuit of the battery using the external cooling device (heat exchanger) and the connection of the cooling circuit and the external cooling device reads on the claimed first and second cooling interface (Abstract). Kimishima et al. does not specifically disclose an external charging device that is disconnected after charging is completed and wherein the external cooling device comprises a heat exchanger and a pump in the claimed manner.
However, Hiratsuka teaches of a method of charging a battery pack in a vehicle, wherein the external charger is disconnected from the charging plug (charging port/part of the second interface of the battery pack) when charging is completed (paragraph [0080]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kimishima to comprise an external charger that is disconnected after charging is completed because Hiratsuka teaches that the vehicle is then capable of traction (paragraph [0081]). In addition, the courts have held that the claim would have been obvious to one of ordinary skill in the art because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. See KSR, MPEP 2143, I, A.
In addition, Peng et al. teaches of a method of charging a vehicle, comprising an external charging device having an external cooling device comprising a heat exchanger and a pump (Abstract and paragraphs [0020 and 0022]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise the claimed external cooling device having a heat exchanger and a pump because Peng teaches that such an external cooling device is independent from vehicles and can be used to exchange heat for battery packs of different vehicles (paragraph [0021]).
As to Claim 13, modified Kimishima teaches of a dedicated cooling circuit available in the battery pack that is selected for dedicating cooling (which reads on the claimed determining steps; see citations above).

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) and Peng et al. (CN 109204064 A) as applied to claims 9 and 12-13 above, and further in view of Kristen (CN 107054120 A).
As to Claim 10, modified Kimishima does not specifically disclose wherein the charging port and the second cooling interface are integrated. 
However, Kristen teaches of a method of charging and cooling a battery pack, comprising an integrated charging port/cooling interface for the battery pack (Abstract and Invention Contents, second paragraph). At the time of the invention, it would have been obvious to one of ordinary skill in the art to integrate the charging port and cooling interface of the battery pack because Kristen teaches that a thermal management system for fast charging a battery pack in a vehicle is provided (Abstract). In addition, the courts have held that the use of a one piece construction would be merely a matter of obvious engineering choice. MPEP 2144.04, V, B. 

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) and Peng et al. (CN 109204064 A) and Kristen (CN 107054120 A) as applied to claims 9-10 and 12-13 above, and further in view of Schroder et al. (US 2013/0207459 A1).
As to Claim 11, modified Kimishima does not specifically disclose the claimed fittings for the coolant inlet and outlet.
However, Schroder et al. teaches of a battery pack comprising: quick connections for the coolant inlet and outlet (claim 44). Schroder does not teach of any leakage that is possible and one of ordinary skill in the art would recognize the importance of preventing leakage, therefore the quick connection fittings of Schroder read on leakless fittings. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling interface of the battery pack of modified Kimishima to comprise quick, leakless connections for the coolant inlet and outlet because Schroder teaches that a quick-action coupling to an external cooling system can be achieved without tools (claim 44).
As to Claim 16, Kimishima discloses measuring the temperature of the coolant at the outlet (which reads on the temperature of the battery pack) (paragraph [0047]). Modified Kimishima does not specifically disclose using the temperature to adjust a flow rate of the coolant.
However, Schroder teaches of controlling and measuring the temperature of the coolant and the flow rate of the coolant (paragraph [0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to control the flow rate and temperature of the coolant because Schroder teaches that the thermal balance of the battery cell can be achieved (paragraph [0029]).

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) and Peng et al. (CN 109204064 A) as applied to claims 9 and 12-13 above, and further in view of Kreiner et al. (US 2010/0136384 A1) and Choi et al. (WO 2009/029534 A1).
As to Claim 15, modified Kimishima does not specifically disclose a plurality of battery modules; wherein subsets of the modules can be individually cooled via a plurality of valves and also individually charged.
However, Kreiner et al. teaches of a battery system, comprising a plurality of subset modules that can be individually cooled (paragraphs [0020 and 0047]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise a plurality of battery modules divided into subsets that are configured to be individually controlled/cooled because Kreiner teaches that specific measures can be taken for specific subsets only, thus decreasing the possibility of a thermal event propagating throughout the battery pack (paragraph [0047]). Furthermore, one of ordinary skill in the art would duplicate the number of valves for the number of subsets provided because the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B.
In addition, Choi teaches of a method of providing battery modules into subsets, wherein specific subsets can be individually charged as needed (claim 17). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise selective charging of subsets of modules because Choi teaches that battery subsets that do not require charging can be bypassed (claim 17).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes), Kristen (CN 107054120 A) and Schroder et al. (US 2013/0207459 A1) and Peng et al. (CN 109204064 A) as applied to claims 9-13 and 16 above, and further in view of Lejosne et al. (US 2020/0083513 A1).
As to Claim 17, modified Kimishima does not specifically disclose the method of determining the flow rate of the coolant comprising measuring a state of charge of the battery pack.
However, Lejosne teaches of a method of controlling a battery pack, comprising determining the flow rate by determining the state of charge and temperature of the battery pack (paragraphs [0065-0070]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise determining the state of charge and the flow rate of the battery pack, because Lejosne teaches that the state of the battery pack can be controlled (paragraph [0065]). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Kimishima et al., Hiratsuka, Kristen, Schroder et al., Lejosne et al., Choi et al., and Kreiner et al., the reasons for allowable subject matter of claim 14 discussed in the previous Office action mailed on May 25, 2022 stand (claim 14).
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: newly added independent claim 18 contains the allowable subject matter of original claim 14 in independent form. The reasons for allowable subject matter discussed in the previous Office action mailed on May 25, 2022 stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicant’s principle arguments are:
a) a person of ordinary skill int eh art would understand the term “fast DC charging” (claim 12).

In response to Applicant’s arguments, please consider the following remarks:
a) Applicant has not provided any specific definition or reasoning for determining the limits of the term “fast” in claim 12. The original disclosure does not provide any detail. Therefore the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727